DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-10 and 12 are pending in the application.

Error in the previous Non-Final Office Action
The piece of prior art DE102013021835Al (Danzl et al., hence Danzl) should have been listed as DE102010012402B4 (Grimm et al., hence Grimm.). A correctly-named version has been reported and a correctly-named copy provided. 

Response to Amendment
The amendment, filed 8/27/2021 is sufficient to overcome the objections to the claims as stated in the Non-Final rejection, mailed 6/30/2021. 
The amendment fails to overcome the objections to the drawings. No corrected drawings were filed.
The amendment fails to overcome the objection to the specification, because the newly-filed specification still contains " ....the transmitting/receiving unit 13 ... " on page 10.
The amendment has overcome the rejections of claims under § 112(b).
The amendment fails to overcome the rejections under § 101, §102, and § 103. See below.
Response to Arguments
Applicant’s arguments filed 8/27/2021 have been fully considered.
Rejections under §101:  Regarding the rejection of claims (1-5, 10, 12) under § 101, the applicant argues that the modification of claims 1, 10, and 12 by incorporating a sensor and a list of data from 
	The main reason for the continued §101 rejections of claims 1-5, 10, and 12 (and now the new § 101 rejection of claim 9) is that nothing is done with the calculation. It is sent to the first or second vehicle, but that can be argued as nothing more than a mere insignificant extra-solution activity well-known in the art and therefore, fails the practical application prong test.  See MPEP 2106.05.1.A. By contrast, claim 6 and its dependent claims not only send the calculated information about a detected hazard, but also use it in a display unit.  
Therefore, the applicant’s arguments concerning the §101 rejections have been fully considered but they are not persuasive.
Rejections under §102:

Applicant’s arguments, see pg. 10, filed 8/27/2021, with respect to the rejection of claims 10 and 12 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of §103.
Rejections under §103:  Applicant’s arguments against the rejections made under §103 depend on the rejection of the independent claims rejected under §102. However, if new rejections can be made against the independent claims, the rejection of the dependent claims under §103 will be maintained.

Drawings
The drawings are objected to because the lack of labels in Figures 1, 3 and 4. Rather than empty boxes, it would be better to add the labels using the terms given in the specification. Figure 4 in particular needs to be redrawn. If space is needed to provide a description at each step, it is suggested that the flow chart be redrawn as starting from the top and continuing down the page.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
The disclosure is objected to because of the following informalities: On page 10, there is mention of " ...the transmitting/receiving unit 13... " which should be replaced by " ...the transmitting/receiving unit 12... "
Appropriate correction is required.
Claim Objections
The objections to the claims have been addressed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended claim 1 contains all the elements of claim 4. No new elements were added to claim 4 and it is directly dependent on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-10 and 12 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-5, 9-10 and 12 are directed toward apparatuses and methods and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-22 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claims (1, 9, 10 and 12) are directed toward an undefined "backend" that functions to receive data, "evaluates" the data to detect a road hazard, and then sends information about the hazard to a vehicle. Due to the expansively broad nature of the claims, they encompass "mental processes", i.e. evaluating and providing an instruction based on the evaluation to an autonomous agent. The mentioned sensor is generic, and the information mentioned remains specialized as arising from different vehicular systems but is still generic. A calculation involving the data is made and transmitted, but otherwise it is not used for anything. Only the providing of the information is claimed. The dependent claims (2-5) merely recite further limitations regarding the evaluations, such as determining a probability but do not add anything that removes the claimed subject matter from "mental processes".
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims (1-5, 9-10 and 12) do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of providing a generic signal to an “autonomous agent” (that is not necessarily used by the autonomous agent).  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a processor and computer readable storage.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Thus, since claims 1-5, 9-10 and 12) are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0269872 (Cho et al., hence Cho) in light of US 2018/0032891 (Ba et al., hence Ba). 
As for claim 1, Cho teaches a backend for a hazard detection system, the backend comprising: ("The backend server is a central data pool and can comprise a computing device and also a memory device, e.g. a database, in which data can be stored, managed and processed centrally or under central control and externally to vehicles." [0012]) a processor;  (computing device contains a processor [0012]) and a memory in communication with the processor, the memory storing a set of instructions, ([0012]) wherein the set of instructions, when accessed and executed by the processor, cause the processor to: ("…. in which data can be stored, managed and processed centrally or under central control and externally to vehicles." [0012](management and processing involves a set of instructions executed by a processor))
receive vehicle and/or driver data from a sensor associated with a first vehicle, ("The backend server is configured to receive hazard data from the (previously registered) vehicles."[0013] and [0014] for what consists of hazard data (e.g. filling state data) "In another example, it is also possible for only the sensor data to be transmitted to the backend server, the filling state data and-if applicable-the expansion energy for the pressure tanks being determined by the backend server in a manner known from the prior art." [0016])
evaluate the received vehicle and/or driver data,("evaluating, by means of the backend server, the hazard data of the vehicles with reference to the hazard situation data;[0009]"vehicle data [0018],[0024], [0027]-[0030]; driver data inherent in detection of inattentive driver [0084]))
use the evaluation as a basis for detecting a hazard to road traffic, (examples of potential hazards given in [0071], basis of detection [0075]-[0076]) and
 	send information about the detected hazard to the first vehicle or to a second vehicle to warn about the detected hazard. ("...at least one vehicle comprises a fully autonomous driving mode; wherein the protective measure comprises asking the vehicle comprising the fully autonomous driving mode to autonomously leave a predefinable region around the position of the hazard situation."[0050] Communication to other vehicles [0054]). 
Cho does not specifically teach that the vehicle and/or driver data are from the group consisting of: a driving profile, a steering angle, a velocity, a braking pressure, ABS data, ESP data, an airbag activation, and a hazard warning light activation.  
Ba however teaches evaluat[ing] the received vehicle and/or driver data, us[ing] the evaluation as a basis for detecting a hazard to road traffic, (Figure 2 "FIG. 2 is a flowchart of a crash avoidance algorithm according to an embodiment of the disclosure." [0032]. Prospective collisions are "a hazard to road traffic.")
 send[ing] information about the detected hazard to the first vehicle [to] warn about the detected hazard (cloud computing used to generate results [Fig. 7] and to notify driver in vehicle ("a warning may be presented to the driver to take evasive action, or the VCAS itself may take control of the vehicle from the driver to avoid a crash.") [0034])
wherein the vehicle and/or driver data from the first vehicle include at least one datum selected from the group consisting of: a driving profile, a steering angle, a velocity, a braking pressure, ABS data, ESP data, an airbag activation, and a hazard warning light activation. ("The vehicle and driver data used includes individual profiles, distance metrics and vehicle dynamics, and behavioral and physiological data. The individual profiles include demographic data, such as gender, age, and education, and driving history, such as driving age, annual distance driven, violation records, and accident records." [0035] (vehicle dynamics mentioned in [0035] as well.))
It would have been obvious to one of ordinary art at the time of the application to further define the types of data collected by Cho’s system with those of Ba’s system.  The motivation would be to limit the data to what was felt to be most important in regards to future collisions (Ba mentions the need for data from the driver [0005].)
As for claim 2, Ba also teaches wherein the set of instructions further causes the processor to: (processor inherent in cloud networking services; see Fig. 7) determine for each detected hazard a probability value based on a likelihood for an existence [thereof], ("A VCAS according to an embodiment of the disclosure uses a Bayesian classifier with a prior probability and a conditional probability to calculate a posterior probability of a crash."[0033]}) and send the information about the detected hazard only if the determined probability value exceeds a predefined limit value. ("In one embodiment, the vehicle operator is warned (or the information is transmitted back to a traffic management center) precisely when the combined result is high enough, i. H. is above a predetermined threshold value in order to provide the warning, which may otherwise be a malfunction." [0016])

As for claim 4, it has the same metes and bounds as of claim 1. The same arguments apply.
As for claim 10, Cho teaches a method for detecting hazards in road traffic, the method comprising: capturing vehicle and/or driver data using a vehicle and/or driver data capture apparatus of a vehicle; (capturing of data [0067], [0080]-[0083], [0112]-[0120], using to detect hazards in road traffic Abstract, [0004]
sending the captured vehicle and/or driver data from a transmitting/receiving unit to a backend; (“sensor data being transmitted to the backend server" [0016]; “Each vehicle 110 can comprise a communication module 112. The communication module 112 can be arranged in the vehicle 110, and is capable of setting up a communication connection to other communication subscribers, for example to the backend server 120.”[0064])
evaluating the sent vehicle and/or driver data using the backend; (By way of example, each vehicle 110 can be configured to transmit or send the hazard data to the backend server 120 at predefinable or predefined intervals of time, e.g. every minute, every 2, 5, 10 or 20 minutes." [0065])
evaluating the sent vehicle and/or driver data using the backend; ("The backend server 120 is configured to evaluate the (relevant) hazard data of the vehicles 110 with reference to the hazard situation data. The backend server 120 can be configured to identify relevant hazard data first."[0075])
and sending, using the backend, information about the detected hazard to the first vehicle or a second vehicle. ("Furthermore or alternatively, the protective measure can comprise a warning to other road users. By way of example, the backend server 120 can be configured to send an appropriate message to the communication units of vehicles of other road users affected by the hazard situation. 
Cho does not specifically teach that the vehicle and/or driver data [are] from the group consisting of: a driving profile, a steering angle, a velocity, a braking pressure, ABS data, ESP data, an airbag activation, and a hazard warning light activation.  
Ba however teaches evaluating the sent vehicle and/or driver data using the backend, us[ing] the evaluation as a basis for detecting a hazard to road traffic, (Figure 2 "FIG. 2 is a flowchart of a crash avoidance algorithm according to an embodiment of the disclosure." [0032]. Here the backend is the cloud computing service section.)
detecting hazards on the basis of the evaluation; (Prospective collisions are "a hazard to road traffic.")
and sending, using the backend, information about the detected hazard to the first vehicle or a second vehicle; (cloud computing used to generate results [Fig. 7] and to notify driver in vehicle ("a warning may be presented to the driver to take evasive action, or the VCAS itself may take control of the vehicle from the driver to avoid a crash.") [0034])
wherein the vehicle and/or driver data from the first vehicle include at least one datum selected from the group consisting of: a driving profile, a steering angle, a velocity, a braking pressure, ABS data, ESP data, an airbag activation, and a hazard warning light activation. ("The vehicle and driver data used includes individual profiles, distance metrics and vehicle dynamics, and behavioral and physiological data. The individual profiles include demographic data, such as gender, age, and education, and driving history, such as driving age, annual distance driven, violation records, and accident records." [0035] (vehicle dynamics mentioned in [0035] as well.))
It would have been obvious to one of ordinary art at the time of the application to further define the types of data collected by Cho’s system with those of Ba’s system.  The motivation would be to limit 
As for claim 12, the difference between it and claim 10 is the element a computer-readable non-transitory medium storing a set of instructions, which Cho teaches. (Cho mentions use of a computing unit 124 for carrying out the tasks in the backend server 120 [0062]. A “computer-readable non-transitory medium” is inherent in a computer.)  The rest of the elements are the same as those in claim 10 and the arguments from claim 10 apply. 
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in light of US 2010/0164752 (Stahlin, hence StahlinB).
As for claim 6, Cho teaches a vehicle for a hazard detection system, the vehicle comprising: (vehicle 110 [0062]) a sensor; (GPS sensors mentioned in [0067], sensors implied in [0066] (determining state of energy sources requires sensors to measure such). Also "In another example, it is also possible for only the sensor data to be transmitted to the backend server 120, ..."[0069]) a transmitting/receiving unit; ("Each vehicle 110 can comprise a communication module 112. The communication module 112 can be arranged in the vehicle 110, and is capable of setting up a communication connection to other communication subscribers, for example to the backend server 120." [0064] )
wherein the sensor captures vehicle and/or driver data from the vehicle; ("The hazard data comprise current filling state data of at least one energy store (not shown) of the applicable vehicle
110. "[0066] "The hazard data moreover comprise a current position of the respective vehicle 110.
Current position data of the vehicle 110 can be ascertained by using a navigation satellite system. In the example of GPS, the vehicle 110 can comprise a position finding unit (not shown) comprising a GPS module designed to find the current GPS position of the vehicle 110."[0067] (Sensor data being transmitted mentioned in [0069])
the transmitting/receiving unit sends the vehicle and/or driver data to a backend and receives information about a detected hazard from the backend; ([0069] transmission of sensor data to backend; [0075]-[0076] backend calculates probability of hazard; transmission of warning about hazard back to vehicle [0109])
the [unit] displays the information about the detected hazard sent from the backend to a driver of the vehicle. ("By way of example, the backend server can be configured to send an applicable message to the communication units of vehicles of other road users affected by the hazard situation.
The message can comprise a warning that can be output via a suitable output unit of the respective vehicles. "[0054])
Cho does not specifically mention a display unit. However, Stahlin-B teaches a display unit for use in a hazard warning system for a vehicle: (Fig. 4: "FIG. 4 shows a detail 401 from another digital navigation map of a second vehicle. The map detail 401 shows a road 402 on which the vehicle 403 is located. A hazardous location 405 is shown with a corresponding warning message 404. These data have been transferred to the second vehicle because the second vehicle 403 is moving toward the hazardous location 405." [0071])
It would have been obvious for one of ordinary skill in the art at the time of the application to have used the display unit of Stahlin-B in the vehicle and hazard system of Cho to display the hazard information to a driver. The motivation would be to provide a visual tool by which information could be passed.
As for claim 7, Cho also teaches further comprising an evaluation unit; wherein the evaluation unit creates a driving profile for the driver of the vehicle; (if judging whether a driver is "an inattentive driver", [0112] this requires that the system has previously created a driver profile so that the fact that the driver is inattentive could be judged.) and the evaluation unit compares the captured vehicle and/or driver data with the created driving profile and sends the vehicle and/or driver data to the backend only if a difference arises between the captured data and the created driving profile further comprising an evaluation unit;. ("A dangerous traffic situation can also arise as a result of a detected inattentive driver in combination with an active driver assistance system. If for example an inattentive driver is detected by an active driver assistance system ... "[0084] As data to be sent to the backend server: "The method 200 can moreover comprise receiving 211, on the backend server 120, surroundings data with reference to the hazard situation. The surroundings data can comprise:"[0112] "an inattentive driver;"[0017])
As for claim 8, Cho also teaches the vehicle as claimed in claim 6, further comprising an evaluation unit; wherein the evaluation unit compares the captured vehicle and/or driver data with the created driving profile and to instruct the transmitting/receiving unit to send these vehicle and/or driver data to the backend only if a difference arises (the same argument holds as for claim 7. It is only when the driver is inattentive that this hazard-that the driver is inattentive-is sent to the backend.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as modified by Ba as applied to claim 2 above, and further in view of DE102010012402B4 (Grimm et al., hence Grimm).
Cho teaches wherein the set of instructions further causes the processor to receive vehicle and/or driver data from a multiplicity of vehicles ("The backend server is configured to receive hazard data from the (previously registered) vehicles."[0013]).  However, Cho does not specifically teach wherein the probability value for the existence and the currentness of the detected hazard is based on the commonness of the hazard detected in the received vehicle and/or driver data.  However, Grimm teaches wherein the probability value for the existence and the currentness of the detected hazard is based on the commonness of the hazard detected in the received vehicle and/or driver data, because this is inherent in using a probability function: "For example, each of the vehicles 44 can detect that they are all currently in fog using a suitable vehicle sensor, with each vehicle being able to detect that fog is occurring with a different level of confidence or probability. Each vehicle 44 in group 46 then broadcasts . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as modified by Ba as applied to claim 1 above, and further in view of and further in view of 2010/0164752 (Stahlin, hence Stahlin-B), and further in view of US 2011/0125401, (Stahlin)..
As for claim 5, neither Cho nor Ba specifically mention the use of boundary conditions involving an exterior temperature, a season, a time of day, weather conditions, or a visibility measure to filter the sent data. However, Stahlin teaches the general concept of using a boundary condition filter wherein the set of instructions further causes the processor to include further boundary conditions in the detection of the hazard; ("[0020] It is thus possible to make a preselection within the actual vehicle regarding which measured values need to be transmitted to the control center. In addition, the measured values can be conditioned such that they comply with a particular standard, which means that the computation power required in the control center can be reduced.") and Stahlin-B further refines the filter wherein the boundary conditions comprise at least one of: an exterior temperature, a season, a time of day, weather conditions, and a visibility measure ("This plurality of measured data items are subsequently analyzed, and if, for example, a certain speed is not exceeded but, for example, at the same time a certain temperature is undershot, information data are generated which indicate, for example, ice on the road. These information data are then transferred to the control center which, if appropriate, performs further evaluation of the information data." [0011])
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in light of StahlinB. 
As for claim 9, Cho teaches a hazard detection system for detecting hazards in road traffic, (Fig. 1, abstract) the system comprising: a processor; (computer mentioned requires a processor [0012])
and a memory in communication with the processor, the memory storing a set of instructions; ("The system 100 comprises at least one backend server 120. The backend server 120 is a central data pool and can comprise a computing unit 124 and also a memory unit 125, e.g. a database 125."[0062])
wherein the set of instructions, when accessed and executed by the processor, cause the processor to: ("…. in which data can be stored, managed and processed centrally or under central control and externally to vehicles." (management and processing involves a set of instructions executed by a processor))
receive vehicle and/or driver data from a vehicle, evaluate the received vehicle and/or driver data, (Fig. 2, 210 ("The backend server is configured to receive hazard data from the (previously registered) vehicles."[0013] and [0014] for what consists of hazard data (e.g. filling state data) "In another example, it is also possible for only the sensor data to be transmitted to the backend server, the filling state data and-if applicable-the expansion energy for the pressure tanks being determined by the backend server in a manner known from the prior art." [0016])
use the evaluation as a basis for detecting a hazard in road traffic, (Fig. 2, 240. "evaluating, by means of the backend server, the hazard data of the vehicles with reference to the hazard situation data; [0009] "The hazard situation data comprise at least one position or position data (see above, e.g. 
and send the information about the detected hazard to the vehicle or to a second vehicle to warn about the hazard ("...at least one vehicle comprises a fully autonomous driving mode; wherein the protective measure comprises asking the vehicle comprising the fully autonomous driving mode to autonomously leave a predefinable region around the position of the hazard situation."[0050] Communication to other vehicles [0054]);
and wherein the vehicle comprises: a sensor capturing vehicle data and/or driver data related to the first vehicle, a transmitting/receiving unit sending the vehicle data and/or the driver data to the processor and configured to receive data from the processor. (Vehicle [0007] with sensors (capturing of data [0067], [0080]-[0083], [0112]-[0120]; transmitting/receiving unit implicit in “sensor data being transmitted to the backend server" [0016]).
Cho does not specifically mention a display unit on board the vehicle.  However, StahlinB teaches a display unit configured to display data received from the processor. (Display unit: Fig. 4 "FIG. 4 shows a detail 401 from another digital navigation map of a second vehicle. The map detail 401 shows a road 402 on which the vehicle 403 is located. A hazardous location 405 is shown with a corresponding warning message 404. These data have been transferred to the second vehicle because the second vehicle 403 is moving toward the hazardous location 405." [0071])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661